UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 17-3397
                                 QUITMAN ROBINSON

                                             v.

                  NEW JERSEY TRANSIT RAIL OPERATIONS, INC.;
                               JANE DOE 1-100


                            New Jersey Transit Rail Operations, Inc.,
                                                     Appellant

                                (D.N.J. No. 2-14-cv-02679)

Present: McKEE, RESTREPO, and FUENTES, Circuit Judges

               ORDER GRANTING PANEL REHEARING SUA SPONTE
                         AND JUDGMENT ORDER

       On January 29, 2019, a panel of this Court (“Panel”) issued a decision (“Decision”)
reversing the district court’s order of October 19, 2017, that had denied a motion by New
Jersey Transit Rail Operations, Inc. (“NJ Transit”) to vacate a judgement entered in favor
of Quitman Robinson (“Robinson”) in the amount of $824,152.59. The Panel held that NJ
Transit had sovereign immunity from plaintiff’s claims that had been brought under the
Federal Employers Liability Act, 45 U.S.C. § 51, et seq. (“FELA”). Robinson filed a
petition for rehearing and/or rehearing en banc. On March 12, 2019, NJ Transit filed a
motion to hold the case is abeyance while the parties discussed a global settlement. By
order entered March 15, 2019, the case was held in abeyance.

        On June 26, 2019, New Jersey P.L.2019, c. 137 was enacted (“Act”), which
provides that NJ Transit may not assert sovereign immunity as a defense to claims arising
under certain federal statutes, including FELA. The Act was effective immediately and, by
its terms, applies to actions against NJ Transit pending in any court of appeals, which
would include this matter. In light of the passage of the Act, NJ Transit no longer
possesses sovereign immunity from the claims Robinson has asserted against NJ Transit.
Accordingly, it is hereby O R D E R E D that panel rehearing in this matter is granted sua
sponte. The prior opinion and judgment are hereby VACATED. In light of the action by
the panel appellee’s petition for rehearing and/or rehearing en banc is dismissed as moot.

      It is further O R D E R E D that the judgment in favor of plaintiff in the amount of
$824,152.59 is affirmed by this Court, and the matter is remanded to the district court.

                                                  By the Court,
                                                  s/ L. Felipe Restrepo
                                                  Circuit Judge

Dated: August 29, 2019
cc: All Counsel of Record